ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/22/2021 has been entered.  No claims have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 12, and 17 being independent.
The Nonstatutory Double Patenting Rejections of Claims 1, 5-7, 11, 17, and 19-20 have been withdrawn in view of the receipt of Terminal Disclaimers.

Terminal Disclaimer
The terminal disclaimers filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Pat. 10,718,501 and US Pat. 10,502,404 have been reviewed and are accepted.  The terminal disclaimers have been recorded.





Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 11 of the Non-Final Rejection mailed 12/22/2020.

Claims 2-11 depend on Claim 1.

Regarding claim 12, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 13-16 depend on Claim 12.

Regarding claim 17, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 12.

Claims 18-20 depend on Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875